Citation Nr: 1428117	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied service connection for high blood pressure.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In September 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action.  After taking further action, the AMC continued to deny the claim (as reflected in a February 2013 supplemental SOC), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  High blood pressure was noted at service entrance, and a VA physician confirmed that hypertension pre-existed service.

3.  There is no evidence or allegation even suggesting that the Veteran's pre-existing hypertension underwent an increase in severity during service, or that the disability was permanently worsened beyond natural progression during or as a result of service; significantly, moreover, the only opinion of record to address the question of in-service-aggravation of pre-existing hypertension weighs against such a finding.  


CONCLUSION OF LAW

The criteria for service connection for hypertension (claimed as high blood pressure), to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a December 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  This letter meets the VCAA's timing of notice and content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists primarily of VA treatment records, and an October 2012 VA examination report.  Also of record and considered in connection with the appeal are various written statements.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.  

As noted above, the Board sought further development of the claim in September 2012.  The RO/AMC was directed to arrange for the Veteran to undergo VA examination, which was accomplished in October 2012.  The Board requested that the VA examiner review the record and provide opinion addressing whether the Veteran's hypertension was aggravated during service, and the October 2012 VA examination report demonstrates that the VA examiner did what was requested.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include cardiovascular disorders such as hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to this Veteran's specific assertions, the Board notes that, as a Vietnam veteran who served during the Vietnam era, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6) (2013).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.  Ischemic heart disease is among the diseases recognized as etiologically associated with herbicide exposure; hypertension is not.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

After a full review of the record, including the medical evidence and statements made by the Veteran and on his behalf, and considering such evidence in light of the above-noted legal authority, the Board finds that service connection for hypertension is not warranted.

The Veteran's service treatment records (STRs) include a January 1968 enlistment examination report which includes a notation that the Veteran had high blood pressure.  His blood pressure readings were 169/80 and 160/78.  The Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), defines hypertension as diastolic pressure being predominantly 90mm or greater; or systolic pressure is 160 or greater with a diastolic blood pressure of less than 90mm.

On his January 1968 report of medical history, the Veteran also reported that he had a history of high blood pressure that had been treated by a physician.  In a March 1970 separation examination, the Veteran's blood pressure was 120/68.  There was no indication, on this report, that the Veteran had a diagnosis of high blood pressure or hypertension.  The STRs do not include any treatment during service for high blood pressure or hypertension.

Post-service medical records indicate that the Veteran was treated for high blood pressure beginning in January 1974, when his blood pressure was 150/100.  He has continued treatment since that time.

The Veteran was afforded a VA examination in October 2012.  The examiner noted that she reviewed the claims file, including his service treatment records.  She noted that on release from active duty, his blood pressure was 120/68, and there were no other clinical notes in his STRs concerning blood pressure.  The examiner found no evidence in the STRs of any chronic worsening of his blood pressure or of uncontrolled blood pressure.  She noted that his post-service treatment records dated in 1974 included a blood pressure reading of 150/100 and that he has been treated for high blood pressure since that time.  The examiner concluded that, based on the evidence of record, the Veteran's high blood pressure "clearly had [its] onset prior to enlistment and did not permanently increase during his period of service based on lack of documentation of worsening or uncontrolled blood pressure during his time in the military."

Initially, the Board notes that, as high blood pressure was noted at service entry, the presumption of soundness is not for application as to high blood pressure.  The October 2012 VA examiner confirmed that the Veteran's hypertension pre-existed his service.  

Although the Veteran has asserted service connection for claimed high blood pressure on the basis of herbicide exposure, and other theories of entitlement (e.g., presumptive service connection for a chronic disease, or on the basis of continuity of symptomatology) are potentially available to him , on these facts, none of these theories of entitlement are availing.  Having determined that the disability pre-existed service, the only inquiries left for the Board are whether there was any measured worsening of the disability during service and whether this constitutes an increase in the underlying disability beyond natural progression.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Veteran is not entitled to a presumption of aggravation because the evidence simply does not support a finding that his pre-existing hypertension underwent an increase in severity during service.  As indicated, the only report of high blood pressure during service was on his entrance examination report.; there simply is no indication whatsoever that the Veteran had any problems relating to high blood pressure during service.  On service separation examination in March 1970, there was no medical finding of hypertension or high blood pressure.  Notably, not even the Veteran has alleged that the disability increased in severity during service.

Furthermore, the only medical opinion to address whether the high blood pressure was aggravated during service-the opinion of the October 2012 examiner-weighs  against the claim.  As noted above, the October 2012 VA examiner found that the Veteran's high blood pressure "clearly had [its] onset prior to enlistment and did not permanently increase during his period of service."  This opinion-clearly based on examination of the Veteran, consideration of his documented history and assertions, and supported by stated rationale-is consistent with the record, and considered highly probative of the aggravation question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) : Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary opinion of record, and neither the Veteran nor his representative has even alluded to the existence of a medical opinion that, in fact, establishes a nexus between hypertension and service.

Finally, as for any lay assertions that there exists a medical nexus between hypertension and service, such evidence provides no persuasive support for the claim.  

As a layman, the Veteran is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury, or his or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, while the Veteran asserts his entitlement to service connection for hypertension (claimed as high blood pressure), as indicated, such disability is shown to have pre-existed service, and there is no evidence or allegation that pre-existing hypertension was aggravated by service.  Furthermore, as the question of whether the Veteran's high blood pressure was aggravated during service is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  As such, the Veteran can neither support his claim, nor controvert the probative opinion of the October 2012 examiner on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that service connection for hypertension (claimed as high blood pressure) must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension (claimed as high blood pressure), to include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


